From:                Derrick Jacobs <derrickjacobs9116@gmail.com>
Sent:                Friday, January 8, 2021 3:36 PM
To:                  PAED Documents
Subject:             New Civil Complaint
Attachments:         Philadelphia PD Civil Complaint.pdf



CAUTION - EXTERNAL:




Please find attached the new civil complaint for filing.

Documents and requests may be returned to the following:

Derrick Jacobs
email: derrickjacobs9116@gmail.com
(215) 651‐3583
‐‐
Thank you,

Derrick Jacobs


This communication (including any attachments) may contain privileged or confidential
information intended for a specific individual and purpose, and is protected by law. If you are
not the intended recipient, you should delete this communication and/or shred the materials and
any attachments and are hereby notified that any disclosure, copying, or distribution of this
communication, or the taking of any action based on it, is strictly prohibited.




CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                           1
